                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
 1                                                              EASTERN DISTRICT OF WASHINGTON




 2                                                                Jul 26, 2019
                                                                     SEAN F. MCAVOY, CLERK


 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    STEVEN E. NEELY,
                                                   NO: 2:19-CV-00153-RMP
 8                              Petitioner,
                                                   ORDER SUMMARILY DISMISSING
 9          v.                                     HABEAS PETITION

10    WASHINGTON STATE,

11                              Respondent.

12

13         Petitioner Steven E. Neely, a prisoner currently housed at the Spokane County

14   Jail, brought this pro se Petition for Writ of Habeas Corpus by a Person in State

15   Custody pursuant to 28 U.S.C. § 2254, while incarcerated at the Coyote Ridge

16   Corrections Center. The $5.00 filing fee has been paid.

17                               PROPER RESPONDENT

18         An initial defect with the Petition is that it fails to name a proper party as a

19 respondent. The proper respondent in a federal petition seeking habeas corpus relief

20 is the person having custody of the petitioner. Rumsfeld v. Padilla, 542 U.S. 426,

21 435 (2004); Stanley v. Cal. Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994). If the


     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 1
 1 petitioner is incarcerated, the proper respondent is generally the warden of the

 2 institution where the petitioner is incarcerated. Padilla, 542 U.S. at 436. Failure to

 3 name a proper respondent deprives federal courts of personal jurisdiction. See

 4 Stanley, 21 F.3d at 360.

 5                            EXHAUSTION REQUIREMENT

 6          Petitioner challenges a 2018 Spokane County guilty plea to first degree child

 7   molestation. He was sentenced to 68 months incarceration. Petitioner indicates that

 8   he did not appeal. ECF No. 1 at 2.

 9          In his grounds for relief, Petitioner argues that the State of Washington has no

10   jurisdiction to decide federal constitutional matters. ECF No. 1 at 5−13. It has long

11   been settled that state courts are competent to decide questions arising under the U.S.

12   Constitution. See Baker v. Grice, 169 U.S. 284, 291 (1898) (“It is the duty of the

13   state court, as much as it is that of the federal courts, when the question of the validity

14   of a state statute is necessarily involved, as being in alleged violation of any

15   provision of the federal constitution, to decide that question, and to hold the law void

16   if it violate that instrument.”); see also Worldwide Church of God v. McNair, 805

17   F.2d 888, 891 (9th Cir. 1986) (holding that state courts are as competent as federal

18   courts to decide federal constitutional matters). Therefore, Petitioner’s arguments

19   to the contrary lack merit.

20         Additionally, before a federal court may grant habeas relief to a state prisoner,

21   the prisoner must exhaust the state court remedies available to him. 28 U.S.C. §


     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 2
 1   2254(b); Baldwin v. Reese, 541 U.S. 27 (2004). Exhaustion generally requires that

 2   a prisoner give the state courts an opportunity to act on his claims before he presents

 3   those claims to a federal court. O'Sullivan v. Boerckel, 526 U.S. 838, 842 (1999).

 4   A petitioner has not exhausted a claim for relief so long as the petitioner has a right

 5   under state law to raise the claim by available procedure. See id.; 28 U.S.C. §

 6   2254(c).

 7         To meet the exhaustion requirement, the petitioner must have “fairly

 8   present[ed] his claim in each appropriate state court (including a state supreme court

 9   with powers of discretionary review), thereby alerting that court to the federal nature

10   of the claim.” Baldwin, 541 U.S. at 29; see also Duncan v. Henry, 513 U.S. 364,

11   365–66 (1995). A petitioner fairly presents a claim to the state court by describing

12   the factual or legal bases for that claim and by alerting the state court “to the fact

13   that the ... [petitioner is] asserting claims under the United States Constitution.”

14   Duncan, 513 U.S. at 365–366; see also Tamalini v. Stewart, 249 F.3d 895, 898 (9th

15   Cir. 2001) (same). Mere similarity between a claim raised in state court and a claim

16   in a federal habeas petition is insufficient. Duncan, 513 U.S. at 365–66.

17         Furthermore, to fairly present a claim, the petitioner “must give the state

18   courts one full opportunity to resolve any constitutional issues by invoking one

19   complete round of the State's established appellate review process.” O'Sullivan, 526

20   U.S. at 845. Once a federal claim has been fairly presented to the state courts, the

21   exhaustion requirement is satisfied. See Picard v. Connor, 404 U.S. 270, 275 (1971).


     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 3
 1   It does not appear from the face of the Petition that Petitioner has exhausted his state

 2   court remedies as to each of his grounds for relief. Indeed, Petitioner affirmatively

 3   represents that he did not exhaust his state court remedies.

 4                   GROUNDS FOR FEDERAL HABEAS RELIEF

 5         Petitioner asserts that the Washington state constitution contradicts the federal

 6   constitution regarding the Fifth Amendment right to “presentment or indictment of

 7   a Grand Jury.” He claims “no bill of indictment” was brought against him rendering

 8   his arrest, conviction and imprisonment illegal.

 9         Petitioner seems to argue that because the state courts have defied “federally

10   established procedures and processes for the adjudication of crimes” only “a court

11   of federal jurisdiction” has jurisdictional authority over his claims.        His bald

12   assertion that “due process of the law was ignored” is unsupported by his factual

13   allegations.

14         The United States Supreme Court stated long ago: “Prosecution by

15   information instead of by indictment is provided for by the laws of Washington.

16   This is not a violation of the Federal Constitution.” See Gaines v. State of

17   Washington, 277 U.S. 81, 86 (1928). Consequently, Petitioner’s assertions to the

18   contrary presented in his four grounds for federal habeas relief are legally frivolous.

19         Because it plainly appears from the petition and the attached exhibits that

20   Petitioner is not entitled to relief in this Court, IT IS ORDERED the petition, ECF

21


     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 4
 1   No. 1, is DISMISSED pursuant to Rule 4, Rules Governing Section 2254 Cases in

 2   the United States District Courts. All pending motions are DENIED as moot.

 3         IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,

 4   enter judgment, provide copies to Petitioner, and close the file. The Court certifies

 5   that pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be

 6   taken in good faith, and there is no basis upon which to issue a certificate of

 7   appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).          A certificate of

 8   appealability is therefore DENIED.

 9         DATED July 26, 2019.

10
                                                s/ Rosanna Malouf Peterson
11                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
12

13

14

15

16

17

18

19

20

21


     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 5
